
	

114 S3379 IS: Surface Transportation and Maritime Security Act
U.S. Senate
2016-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3379
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2016
			Mr. Thune (for himself, Mr. Nelson, Mrs. Fischer, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To improve surface transportation and maritime security.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Surface Transportation and Maritime Security Act. (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2.  Definitions.
					Sec. 3. Surface transportation and maritime threat assessment and implementation of risk-based
			 strategy.
					Sec. 4. Risk-based budgeting and resource allocation.
					Sec. 5. Surface transportation and maritime security management review.
					Sec. 6. Transparency.
					Sec. 7. TSA counterterrorism asset deployment.
					Sec. 8. Surface Transportation and Maritime Security Advisory Committee.
					Sec. 9. Review of Explosives Detection Canine Team Program.
					Sec. 10. Explosive detection technology.
					Sec. 11. Expansion of National Explosives Detection Canine Team Program.
					Sec. 12. Study on security standards and practices for mass transit and passenger rail.
					Sec. 13. Rail security services.
					Sec. 14. Systemwide Amtrak security upgrades.
					Sec. 15. Passenger rail vetting.
					Sec. 16. Surface transportation inspectors.
					Sec. 17. Transportation Worker Identification Credential improvements and assessment.
					Sec. 18. Military priority for TWIC applications.
					Sec. 19. Voluntary adoption of Transportation Worker Identification Credential.
					Sec. 20. Cargo container scanning technology review.
					Sec. 21. Background records checks for issuance of hazmat licenses.
					Sec. 22. Repeal of biennial reporting requirement for the Government Accountability Office relating
			 to the Transportation Security Information sharing plan.
				
 2. DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration.
 (2)DepartmentThe term Department means the Department of Homeland Security. (3)SecretaryThe term Secretary means the Secretary of Homeland Security.
			3.Surface transportation and maritime threat assessment and implementation of risk-based strategy
			(a)Threat assessment
 Not later than 90 days after the date of enactment of this Act, the Administrator shall complete an assessment of the threats posed to surface transportation and maritime systems.
 (b)ConsiderationsIn conducting the assessment under subsection (a), the Administrator shall consider— (1)appropriate intelligence;
 (2)security breaches and attacks at domestic and international transportation facilities; (3)the vulnerabilities associated with specific modes of transportation;
 (4)current and prospective allocation of agency and stakeholder resources to mitigate threats; (5)the systems and practices designed to mitigate the vulnerabilities identified in paragraph (3); and
 (6)the vetting and security training of— (A)frontline employees in surface transportation and maritime systems; and
 (B)other individuals with access to sensitive or secure areas of transportation networks.
 (c)Implementation of risk-Based strategyUsing the results of the assessment completed under subsection (a), the Administrator shall— (1)develop and implement a cross-cutting, risk-based security strategy that—
 (A)encompasses all transportation modes; and (B)establishes priorities, milestones, and performance metrics to measure the effectiveness of the strategy;
 (2)identify the objectives of, and evaluate the efficacy of, existing surface transportation and maritime security programs, policies, and initiatives;
 (3)identify any additional risk-based programs that the Administrator considers necessary to address the threats and vulnerabilities identified in the assessment;
 (4)determine the extent to which stakeholder security programs address the threats and vulnerabilities identified in the assessment, including any security vulnerabilities in existing programs;
 (5)provide guidelines for aligning resources with risk; (6)develop planning processes to inform resource allocation;
 (7)review current practices, including specific processes, for sharing relevant and timely intelligence threat information with appropriate stakeholders;
 (8)in consultation with the Secretary, the Secretary of Transportation, and the Commandant of the Coast Guard, adjust and update, as appropriate, the National Infrastructure Protection Plan, the modal annexes to such plan, and the Department’s surface transportation and maritime security programs, policies, and initiatives;
 (9)modify the risk-based priorities and resource allocation, in accordance with section 4(c), for the Transportation Security Administration; and
 (10)develop a management oversight strategy that identifies the parties responsible for the implementation, management, and oversight of the security strategy under paragraph (1).
				(d)Reports to Congress
 (1)In generalNot later than 180 days after the completion of the assessment under subsection (a), the Administrator shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives that—
 (A)describes the findings of the assessment; (B)includes a plan for implementing the security strategy; and
 (C)includes the management oversight strategy under subsection (c)(10).
 (2)UpdatesThe Administrator shall provide periodic updates to the report submitted under paragraph (1) that describe the surface transportation and maritime threat environment, based on new information obtained by the Administrator.
 (e)Threat updatesNot less frequently than semiannually, the Administrator shall report to or brief the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives regarding threats to surface transportation and maritime security.
			4.Risk-based budgeting and resource allocation
 (a)ReportIn conjunction with the submission of the Department’s annual budget request to the Office of Management and Budget, the Administrator shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives that describes a risk-based resource allocation plan for the surface transportation and maritime sectors within and across modes that—
 (1)reflects the risk-based priorities identified under section 3(c); and
 (2)is organized by appropriations account, program, project, and initiative.
 (b)Budget transparencyIn submitting the annual budget of the United States Government under section 1105 of title 31, United States Code, the President shall clearly distinguish the resources requested for surface transportation and maritime security from the resources requested for aviation security.
			(c)Resource reallocation
 (1)In generalNot later than 15 days after the date on which the Administration allocates any resources or personnel, including personnel sharing, detailing, or assignment, or the use of facilities, technology systems, or vetting resources, for a nontransportation security purpose or event, the Secretary shall provide the notification described in paragraph (2) to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives.
 (2)NotificationA notification described in this paragraph shall include—
 (A)the reason for and a justification of the resource or personnel allocation; (B)the expected end date of the resource or personnel allocation; and
 (C)the projected cost to the agency of the personnel or resource allocation.
					5.Surface transportation and maritime security management review
 (a)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit a report to Congress on the staffing, resource and personnel allocation, oversight strategy, and management of the Transportation Security Administration's surface transportation and maritime security programs.
 (b)ContentsThe report required under subsection (a) shall include information on the coordination between the Transportation Security Administration, other Federal agencies, and relevant stakeholders.
 (c)ConsiderationsThe report required under subsection (a) shall review the coordination of leadership, planning, policy, and implementation of security programs relating to surface transportation and maritime security.
			6.Transparency
 (a)In generalNot later than 180 days after the date of enactment of this Act, and every 180 days thereafter until final rules have been issued for all of the requirements described in paragraphs (1), (2), and (3), the Administrator shall publish on a public website information regarding the status of—
 (1)regulations required under titles XIII, XIV, and XV of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1111 et seq.) and under this Act that have not been fully implemented or for which no interim final rule or direct final rule has been issued;
 (2)regulations relating to surface transportation security (other than a regulation described under paragraph (1)) that was required by law to be issued at least 2 years before the initial date of publication under this subsection, but has not been issued; and
 (3)other transportation security rulemakings categorized as significant. (b)ContentsThe information published under subsection (a) shall include—
 (1)a description of the work plan for each outstanding regulation; (2)an updated rulemaking schedule for each outstanding regulation;
 (3)current staff allocations; (4)current data collection or research relating to the development of the rulemaking;
 (5)current collaborative efforts, if any, with security experts, advisory committees, and other stakeholders;
 (6)identified resource constraints impacting the rulemaking process for the outstanding regulation; and
 (7)other relevant details associated with the development of the rulemaking that impact the progress of the rulemaking.
 (c)Inspector General reviewNot later than 180 days after the date of enactment of this Act, and every 2 years thereafter until all of the requirements under titles XIII, XIV, and XV of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1111 et seq.) and under this Act have been fully implemented, the Inspector General of the Department shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives that—
 (1)identifies the requirements under such titles and under this Act that have not been fully implemented;
 (2)considers whether additional regulatory action is necessary; and (3)recommends any regulatory requirements that should be modified or repealed.
				7.TSA counterterrorism asset deployment
 (a)In generalIf the Transportation Security Administration deploys any counterterrorism personnel or resource, such as explosive detection sweeps, random bag inspections, or patrols by Visible Intermodal Protection and Response teams, to enhance security at a transportation system or transportation facility for a period of not less than 180 days, the Administrator shall provide sufficient notification to the system operator not less than 14 days prior to terminating the deployment.
 (b)Sufficient notificationsIn determining whether notification under subsection (a) is sufficient, the Administrator shall consider whether the transportation system, transportation facility, or operator thereof has sufficient resources to replace the asset and maintain an appropriate level of security.
 (c)ExceptionThis section shall not apply if— (1)the Administrator determines there is an urgent security need for the personnel or resource described in subsection (a); and
 (2)notifies the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives. 8.Surface Transportation and Maritime Security Advisory Committee (a)In generalSubtitle A of title IV of the Homeland Security Act of 2002 (6 U.S.C. 201 et seq.) is amended by adding at the end the following:
				
					404.Surface Transportation and Maritime Security Advisory Committee
 (a)EstablishmentThe Administrator of the Transportation Security Administration (referred to in this section as Administrator) shall establish within the Transportation Security Administration the Surface Transportation and Maritime Security Advisory Committee (referred to in this section as Advisory Committee).
						(b)Duties
 (1)In generalThe Administrator, while adhering to appropriate security guidelines, shall consult with the Advisory Committee, as appropriate, on surface transportation and maritime security matters, including the development, refinement, and implementation of policies, programs, initiatives, rulemakings, and security directives pertaining to surface transportation and maritime security.
							(2)Recommendations
 The Advisory Committee shall develop recommendations for improvements to surface transportation and maritime security.
 (3)Periodic reportsThe Advisory Committee shall periodically submit reports to the Administrator on matters requested by the Administrator or by a majority of the members of the Advisory Committee.
							(4)Annual report
 (A)SubmissionThe Advisory Committee shall submit an annual report to the Administrator, the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives that provides information on the activities, findings, and recommendations of the Advisory Committee during the preceding year.
 (B)PublicationNot later than 6 months after each date on which the Administrator receives an annual report under subparagraph (A), the Administrator shall publish a public version of the report, in accordance with section 552b of title 5, United States Code.
 (5)FeedbackNot later than 90 days after the date on which the Administrator receives recommendations from the Advisory Committee under paragraph (4)(A), the Administrator shall submit to the Advisory Committee—
 (A)written feedback about each of the recommendations; (B)an action plan to implement those recommendations with which the Administrator concurs; and
 (C)a justification for each recommendation the Administrator rejects. (6)Congressional notificationNot later than 30 days after providing written feedback to the Advisory Committee under paragraph (5), the Administrator shall—
 (A)notify the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives of such feedback; and (B)provide such committees with a briefing upon request.
 (7)Updates to CongressNot later than 90 days after the date of enactment of the Surface Transportation and Maritime Security Act, and quarterly thereafter until a recommendation is closed, the Administrator shall submit a report to Congress or post on a public website an update on the status of recommendations included in the report under paragraph (4).
 (8)WebsiteThe Administrator shall maintain a public website that— (A)lists the members of the Advisory Committee;
 (B)provides the contact information for the Advisory Committee; and
 (C)provides minutes of meetings, recommendations, and other relevant documents, as appropriate.
								(c)Membership
 (1)CompositionThe Advisory Committee shall be composed of— (A)voting members appointed by the Administrator under paragraph (2); and
 (B)nonvoting members, serving in an advisory capacity, who shall be designated by— (i)the Transportation Security Administration;
 (ii)the Department of Transportation; (iii)the Coast Guard; and
 (iv)such other Federal department or agency with regulatory authority over a mode of surface transportation or maritime as the Administrator considers appropriate.
									(2)Appointment
 The Administrator shall appoint voting members from among stakeholders representing passenger rail, freight rail, mass transit, pipelines, highways, over-the-road bus and trucking, and port and maritime industries, including representatives from—
 (A)associations representing such surface transportation or maritime modes; (B)labor organizations representing such surface transportation or maritime modes;
 (C)groups representing the users of such surface transportation or maritime modes, including shippers and asset manufacturers, as appropriate;
 (D)relevant law enforcement, first responders, and security experts; and (E)such other groups as the Administrator considers appropriate.
								(3)Term of office
								(A)Terms
 (i)In generalThe term of each voting member of the Advisory Committee shall be 2 years, but a voting member may continue to serve until the Administrator appoints a successor.
 (ii)ReappointmentA voting member of the Advisory Committee may be reappointed.
 (B)RemovalThe Administrator may review the participation of a member of the Advisory Committee and remove such member for cause at any time.
 (4)Prohibition on compensationThe members of the Advisory Committee shall not receive any compensation from the Government by reason of their service on the Advisory Committee.
							(5)Meetings
 (A)In generalThe Administrator shall require the Advisory Committee to meet at least semiannually in person or through Web conferencing and may convene additional meetings as necessary.
 (B)Public meetingsAt least one of the meetings of the Advisory Committee each year shall be— (i)announced in the Federal Register;
 (ii)announced on a public website; and (iii)open to the public.
 (C)AttendanceThe Advisory Committee shall maintain a record of the persons present at each meeting. (D)Minutes (i)In generalUnless otherwise prohibited by other Federal law, minutes of the meetings shall be published on the public website required under subsection (b)(8).
 (ii)Protection of classified and sensitive informationThe Advisory Committee may redact or summarize, as necessary, minutes of the meetings to protect classified or other sensitive information in accordance with law.
									(6)Voting member access to classified and sensitive security information
 (A)DeterminationsNot later than 60 days after the date on which a voting member is appointed to the Advisory Committee, the Administrator shall determine if the voting member should be restricted from reviewing, discussing, or possessing sensitive security information.
 (B)AccessIf a voting member is not restricted from possessing sensitive security information under subparagraph (A) and voluntarily signs a nondisclosure agreement, the voting member may be granted access to sensitive security information that is relevant to the voting member’s service on the Advisory Committee. Access to classified materials shall be managed under the requirements set forth in section 503.59 of title 46, Code of Federal Regulations.
 (C)Protection of SSIVoting members shall protect sensitive security information in accordance with part 1520 of title 49, Code of Federal Regulations.
 (D)Protection of classified informationVoting members shall protect classified information in accordance with the applicable requirements for the particular level of classification.
 (7)ChairpersonThe Advisory Committee shall select a chairperson from among its voting members. (8)Risk-based securityThe Advisory Committee shall consider risk-based security approaches in the performance of its functions.
 (9)Joint committee meetingsThe Advisory Committee may meet with the Aviation Security Advisory Committee established under section 44946 of title 49, United States Code, to discuss multimodal security issues and other security-related issues of common concern.
 (10)Subject matter expertsThe Advisory Committee may request the assistance of subject matter experts with expertise related to the jurisdiction of the Advisory Committee.
							.
			(b)Advisory Committee members
 (1)Voting membersNot later than 180 days after the date of enactment of this Act, the Administrator shall appoint the voting members of the Surface Transportation and Maritime Security Advisory Committee established pursuant to section 404 of the Homeland Security Act of 2002, as added by subsection (a). The voting members shall consist of representatives of each surface transportation mode and the maritime mode.
 (2)Nonvoting membersNot later than 90 days after the date of enactment of this Act, each Federal Government department and agency with regulatory authority over a mode of surface transportation or maritime, as the Administrator considers appropriate, shall designate an appropriate representative to serve as a nonvoting member of the Surface Transportation and Maritime Security Advisory Committee.
 (c)Table of contentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 403 the following:
				Sec. 404. Surface Transportation and Maritime Security Advisory Committee..
			9.Review of Explosives Detection Canine Team Program
 Not later than 180 days after the date of enactment of this Act, the Inspector General of the Department shall—
 (1)review— (A)the Transportation Security Administration's deployment strategy for explosive detection canine teams, including consideration of whether the Administration's analysis of risk to transportation facilities and transportation systems is appropriate;
 (B)the canine training, handler training, ongoing training, and updates to such training; and
 (C)the use of the assets during high threat periods, including the reallocation of National Explosives Detection Canine Team Program resources during high threat periods; and
 (2)submit to Congress a report on the review, including any recommendations on the appropriate number of canine assets needed to enhance security at high-risk facilities, such as high volume passenger transportation systems and facilities.
 10.Explosive detection technologyThe Secretary, in coordination with the Director of the National Institute of Standards and Technology, shall research and facilitate next generation technologies to detect explosives in transportation systems and transportation facilities.
		11.Expansion of National Explosives Detection Canine Team Program
 (a)DefinitionsIn this section, the term explosives detection canine team means a canine and a canine handler that are trained to detect explosives, radiological materials, chemical, nuclear or biological weapons, or other threats as defined by the Secretary.
 (b)In generalThe Secretary may encourage State, local, and tribal governments and private owners of high-risk transportation facilities to strengthen security through the use of explosives detection canine teams.
			(c)Increased capacity
 (1)In generalBefore the date the Inspector General of the Department submits the report under section 9, the Secretary may increase the number of State and local maritime and surface transportation canines by not more than 70 explosives detection canine teams.
 (2)Additional teamsBeginning on the date the Inspector General of the Department submits the report under section 9, the Secretary may incrementally increase the number of additional explosives detection canine teams described in paragraph (1) to not more than 200 more than are in service on the date of enactment of this Act or to not more than the total number of additional explosive detection canine teams recommended by the Inspector General in that report, whichever is less.
 (d)DeploymentThe Secretary shall— (1)use the additional explosives detection canine teams as part of the Department's efforts to strengthen security across the Nation's surface and maritime transportation networks;
 (2)make available explosives detection canine teams to all modes of transportation, subject to the requirements under section 7, for high-risk areas or to address specific threats, on an as-needed basis and as otherwise determined appropriate by the Secretary; and
 (3)consider specific needs and training requirements for explosives detection canine teams to be deployed across the Nation's surface transportation network, including in venues of multiple modes of transportation, as the Secretary considers appropriate.
 (e)AuthorizationThere are authorized to be appropriated to the Secretary such sums as may be necessary to carry out this section for each of fiscal years 2016 through 2020.
			12.Study on security standards and practices for mass transit and passenger rail
 (a)Security standards and practices for mass transit and passenger railThe Comptroller General of the United States shall conduct a study that compares and develops best practices, including cybersecurity, relating to the security standards and practices related to mass transit, passenger rail networks, and public areas of other transportation systems employed by the Transportation Security Administration, Amtrak, State and local governments, operators of mass transit and passenger rail services, and relevant entities in foreign countries.
 (b)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall issue a report that contains—
 (1)the findings of the study conducted under subsection (a); and
 (2)any recommendations on changes regarding security standards and practices to secure mass transit and passenger rail networks against terrorist threats.
				13.Rail security services
 (a)Rail security servicesThe Comptroller General shall conduct a study of rail security provided by the Transportation Security Administration to rail carrier and mass transit systems.
 (b)RequirementsIn conducting the study under subsection (a), the Comptroller General shall— (1)assess the effectiveness of the the Administration and stakeholders in improving the security of rail and mass transit surface transportation;
 (2)assess the Administration's and stakeholders' projected needs and associated costs, including funding and personnel, to improve and address security threats for the security of rail and mass transit surface transportation; and
 (3)assess the preparedness of high-risk surface transportation facilities to prevent and respond to security threats.
 (c)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall issue a report that contains the findings of the study conducted under subsection (a).
			14.Systemwide Amtrak security upgrades
 (a)Railroad security assistanceSection 1513(b) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1163(b)) is amended—
 (1)in paragraph (1), by striking the period at the end and inserting including communications interoperability where appropriate with relevant outside agencies and entities.;
 (2)in paragraph (5), by striking security of and inserting security and preparedness of; (3)in paragraph (7), by striking security threats and inserting security threats and preparedness, including connectivity to the National Terrorist Screening Center; and
 (4)in paragraph (9), by striking and security officers and inserting , security, and preparedness officers. (b)Specific projectsSection 1514(a)(3) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1164(a)(3)) is amended—
 (1)in subparagraph (D) by inserting , or to connect to the National Terrorism Screening Center watchlist after Secretary; (2)in subparagraph (G), by striking ; and at the end and inserting a semicolon;
 (3)in subparagraph (H) by striking the period at the end and inserting a semicolon; and (4)by adding at the end the following:
					
 (I)for improvements to passenger verification systems; and (J)for improvements to employee and contractor verification systems, including identity verification technology..
				15.Passenger rail vetting
 (a)In generalNot later than 180 days after the date on which the Amtrak Chief of Police and the Amtrak Board of Directors jointly submit a request to the Administrator, the Administrator shall issue a decision on the use by Amtrak of the Transportation Security Administration's Secure Flight Program or a similar passenger vetting system to enhance passenger rail security.
 (b)Strategic planThe decision under subsection (a) shall include a strategic plan for working with rail stakeholders to enhance passenger rail security by vetting passengers using terrorist watch lists maintained by the Federal Government or a similar passenger vetting system maintained by the Transportation Security Administration.
			16.Surface transportation inspectors
 Not later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit a report to Congress that—
 (1)identifies the roles and responsibilities of surface transportation security inspectors authorized under section 1304 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1113);
 (2)determines the extent to which the Transportation Security Administration has used a risk-based, strategic approach to determine the appropriate number of surface transportation security inspectors and resource allocation across surface transportation modes and field offices;
 (3)determines if the Transportation Security Administration’s surface transportation policies and regulations are risk-based;
 (4)determines whether opportunities exist to improve risk-based policies and regulations;
 (5)determines whether surface transportation security inspectors—
 (A)have appropriate qualifications to help secure and inspect surface transportation systems; and
 (B)have adequate experience and training to perform the responsibilities identified under paragraph (1);
 (6)evaluates feedback from regulated surface transportation industry stakeholders on the effectiveness of surface transportation security inspectors and inspection programs to the overall security of the surface transportation systems of such stakeholders;
 (7)evaluates the consistency of surface transportation inspections and regulatory enforcement; (8)identifies any duplication or redundancy between the Transportation Security Administration and the Department of Transportation relating to surface transportation security inspections or oversight; and
 (9)provides recommendations, if any, relating to— (A)the risk-based use of inspection resources for security enhancement in surface and maritime transportation; and
 (B)improvements to the Transportation Security Administration’s Surface Transportation Security Inspection Program, including changes in organizational and supervisory structures and coordination procedures to enhance consistency and effectiveness in inspection and compliance activities.
				17.Transportation Worker Identification Credential improvements and  assessment
			(a)Credential improvements
 (1)In generalNot later than 60 days after the date of enactment of this Act, the Administrator shall establish a process to improve background checks and terrorism vetting processes that includes—
 (A)establishing an entity within the Office of Intelligence and Analysis to provide guidance on security threat assessment processes;
 (B)conducting a comprehensive risk analysis of the security threat assessment processes to identify areas needing additional internal controls and quality assurance procedures and implementing those procedures;
 (C)improving fraud detection techniques, such as— (i)establishing benchmarks and a process for electronic document validation;
 (ii)requiring annual training for Trusted Agents; and (iii)establishing a process to review and analyze additional information provided by Trusted Agents during the review process;
 (D)updating guidance and finalizing a manual for Trusted Agents and adjudicators to ensure clear guidance on processes and regulations; and
 (E)establishing quality controls to ensure consistent procedures to review adjudication decisions and terrorism vetting decisions.
 (2)ReportNot later than 2 years after the date of enactment of this Act, the Inspector General of the Department shall submit a report to Congress that evaluates the implementation of the improvements described in paragraph (1).
				(b)Comprehensive security assessment of the transportation security card program
 (1)In generalNot later than 60 days after the date of enactment of this Act, the Secretary shall commission an assessment of the effectiveness of the transportation security card program (referred to in this section as the Program) required under section 70105 of title 46, United States Code, at enhancing security and reducing security risks for facilities and vessels regulated under chapter 701 of such title.
 (2)LocationThe assessment commissioned under paragraph (1) shall be conducted by a research organization with significant experience in port or maritime security, such as—
 (A)a national laboratory; (B)a university-based center within the Science and Technology Directorate’s centers of excellence network; or
 (C)a qualified federally funded research and development center.
 (3)ContentsThe assessment commissioned under paragraph (1) shall— (A)review the credentialing process by determining—
 (i)the appropriateness of vetting standards; (ii)whether the fee structure adequately reflects the current costs of vetting;
 (iii)whether there is unnecessary redundancy or duplication with other Federal- or State-issued transportation security credentials; and
 (iv)the appropriateness of having varied Federal and State threat assessments and access controls; (B)review the process for renewing applications for Transportation Worker Identification Credentials, including the number of days it takes to review application, appeal, and waiver requests for additional information; and
 (C)review the security value of the Program by— (i)evaluating the extent to which the Program, as implemented, addresses known or likely security risks in the maritime and port environments;
 (ii)evaluating the potential for a non-biometric credential alternative; (iii)identifying the technology, business process, and operational impacts of the use of the transportation security card and transportation security card readers in the maritime and port environments;
 (iv)assessing the costs and benefits of the Program, as implemented; and (v)evaluating the extent to which the Secretary has addressed the deficiencies in the Program identified by the Government Accountability Office and the Inspector General of the Department before the date of enactment of this Act.
 (4)DeadlinesThe assessment commissioned under paragraph (1) shall be completed not later than 1 year after the date on which the assessment is commissioned.
 (c)Corrective action plan; program reformsIf the assessment commissioned under subsection (b) identifies a deficiency in the effectiveness of the Program, the Secretary, not later than 60 days after the date on which the assessment is completed, shall submit a corrective action plan to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on Transportation and Infrastructure of the House of Representatives that—
 (1)responds to findings of the assessment; (2)includes an implementation plan with benchmarks;
 (3)may include programmatic reforms, revisions to regulations, or proposals for legislation; and (4)shall be considered in any rulemaking by the Department relating to the Program.
				(d)Inspector General review
 If a corrective action plan is submitted under subsection (c), the Inspector General of the Department shall—
 (1)not later than 120 days after such submission, review the extent to which such plan implements the requirements under subsection (c); and
 (2)not later than 18 months after such submission, and annually thereafter for the subsequent 3 years, submit a report to the congressional committees set forth in subsection (c) that describes the progress of the implementation of such plan.
				18.Military priority for TWIC applications
 (a)Definition of eligible service memberIn this section, the term eligible service member means a member of the Armed Forces who is a member of the reserves or is undergoing separation, discharge, or release from the Armed Forces under honorable conditions during the period of effectiveness.
			(b)Priority processing of certain TWIC applications
 (1)In generalSubject to subsections (c) and (d), and not later than 180 days after the date of enactment of this Act, the Secretary, in consultation with the Secretary of Defense, shall develop a process to prioritize review of an application for a Transportation Worker Identification Credential submitted by an eligible service member.
 (2)RequirementThe review and adjudication of an application under paragraph (1) shall be completed not later than 14 days after the date on which the application is submitted unless—
 (A)an application is subject to an appeal; or
 (B)the Secretary determines that further documentation is necessary. (c)Processing timesThe priority processing of applications described in subsection (b)(1) shall be implemented and remain in place whenever the average processing time for an application for a Transportation Worker Identification Credential exceeds 30 days.
 (d)Memorandum of understandingThe Secretary and the Secretary of Defense shall enter into a memorandum of understanding that describes the priority processing of Transportation Worker Identification Credential applications under subsection (b).
 (e)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives that—
 (1)includes a copy of the memorandum of understanding described in subsection (d); (2)identifies the number of days in which the average processing time for an application for a Transportation Worker Identification Credential exceeded 30 days;
 (3)describes— (A)the number of eligible service members who submitted an application under subsection (b); and
 (B)the number of eligible service members described in subparagraph (A) who received a Transportation Worker Identification Credential; and
 (4)for any application submitted under subsection (b)(1) that was not completed before the deadline described in subsection (b)(2)—
 (A)the reason the application was not completed before such deadline; and (B)a description of the actions that will be taken to ensure such applications are completed before such deadline.
 19.Voluntary adoption of Transportation Worker Identification CredentialSection 520 of the Department of Homeland Security Appropriations Act, 2004 (6 U.S.C. 469) is amended by adding at the end the following:
			
 (c)ApplicationIn this section, individuals engaged in the field of transportation shall include— (1)individuals required to obtain a transportation worker identification credential under section 101.514 of title 33, Code of Federal Regulations;
 (2)individuals required to obtain a hazardous materials endorsement on a commercial driver’s license issued by a State under section 5103a of title 49, United States Code; and
 (3)personnel at a facility that engages in loading, unloading, handling, or storage incidental to transportation who are subject to background checks under section 27.230(a)(12) of title 6, Code of Federal Regulations.
					.
		20.Cargo container scanning technology review
			(a)Designations
 (1)In generalNot later than 1 year after the date of enactment of this Act, and not less frequently than once every 5 years thereafter until the date of full-scale implementation of 100 percent screening of cargo containers and 100 percent scanning of high-risk containers required under section 232 of the SAFE Port Act (6 U.S.C. 982), the Secretary shall solicit proposals for scanning technologies, consistent with the standards under subsection (b)(8) of that section, to improve screening of cargo at domestic ports.
 (2)EvaluationIn soliciting proposals under paragraph (1), the Secretary shall establish measures to assess the performance of the proposed scanning technologies, including—
 (A)the rate of false positives; (B)the delays in processing times; and
 (C)the impact on the supply chain. (b)Pilot program (1)EstablishmentThe Secretary may establish a pilot program to determine the efficacy of a scanning technology referred to in subsection (a).
 (2)Application processIn carrying out the pilot program under this subsection, the Secretary shall— (A)solicit applications from domestic ports; and
 (B)select up to 4 domestic ports to participate in the pilot program. (c)ReportNot later than 1 year after initiating a pilot program under subsection (b), the Secretary shall submit a report on the pilot program to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives that includes—
 (1)an evaluation of the scanning technologies proposed to improve security at domestic ports and to meet the full-scale implementation requirement;
 (2)the costs to implement a pilot program; (3)the benefits of the proposed scanning technologies;
 (4)the impact of the pilot program on the supply chain; and (5)recommendations for implementation of advanced cargo scanning technologies at domestic ports.
 (d)Sharing pilot program testing resultsThe results of the pilot testing of advanced cargo screening technologies shall be shared, as appropriate, with government agencies and private stakeholders whose responsibilities encompass the secure transport of cargo.
 21.Background records checks for issuance of hazmat licensesSection 5103a(d) of title 49, United States Code, is amended by adding at the end the following:  (3)Transportation security cardAn individual who holds a valid transportation security card issued by the Secretary of the department in which the Coast Guard is operating under section 70105 of title 46 shall be deemed to have met the background records check required under this subsection.
				.
		22.Repeal of biennial reporting requirement for the Government Accountability Office relating to the
			 Transportation Security Information sharing plan
 (a)In generalSection 114 of title 49, United States Code, is amended— (1)by redesignating subsections (u), (v), and (w) as subsections (t), (u), and (v), respectively; and
 (2)in subsection (t), as redesignated— (A)in paragraph (1)(A), by striking subsection (t) and inserting subsection (s);
 (B)by striking paragraph (7); and (C)by redesignating paragraphs (8) and (9) as paragraphs (7) and (8), respectively.
					(b)Technical and conforming amendments
 (1)Transportation security strategic planningSection 114(s)(3)(B) of title 49, United States Code, is amended by striking 2007 and inserting 2007). (2)Congressional oversight of security assurance for public and private stakeholdersSection 1203(b)(1)(B) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (49 U.S.C. 114 note) is amended by striking , under section 114(u)(7) of title 49, United States Code, as added by this section, or otherwise,.